JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00721-CR

                               JAMES JORDAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

               Appeal from the 240th District Court of Fort Bend County.
                           (Tr. Ct. No. 13-DCR-062954B).

       This case is an appeal from the final judgment signed by the trial court on May 28,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 5, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Brown.